Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. 1350, PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of China Carbon Graphite Group. Inc. for the period endedSeptember 30, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Zhenfang Yang, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:November14, 2011 /s/ Zhenfang Yang Zhenfang Yang Chief Financial Officer
